


FIRST AMENDMENT TO THE
RUBY TUESDAY, INC. SALARY DEFERRAL PLAN


THIS FIRST AMENDMENT is made on this 6th day of April, 2011 by Ruby Tuesday,
Inc. a corporation duly organized and existing under the laws of the State of
Georgia (hereinafter called the “Primary Sponsor”).


INTRODUCTION:


WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. Salary Deferral
Plan (the “Plan”), which was last amended and restated by an indenture dated
October 7, 2009; and


WHEREAS, the Primary Sponsor now desires to amend the Plan to provide for the
transfer of the accounts of participants in the RTI Franchise Management
Association 401(k) Plan (the “Franchise Plan”) to the Salary Deferral Plan and
to preserve protected benefits, rights and features as contemplated by Section
411(d)(6) of the Internal Revenue Code of 1986, as amended.


WHEREAS, the Primary Sponsor now desires to amend the Plan to provide greater
flexibility for service crediting of the employees of entities that are parties
to acquisitions with the Primary Sponsor or its affiliates, to reflect the 2009
waiver of required minimum distributions, in accordance with the Worker,
Retiree, and Employer Recovery Act of 2008 and IRS Notice 2009-82, and to make
other miscellaneous changes.


NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan, generally
effective as of June 1, 2011, except as otherwise provided herein, as follows:


1.           By deleting the existing Section 1.14 and substituting therefor the
following:


“1.14   ‘Disability’ means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.  The
determination of whether or not a Disability exists shall be made by the Plan
Administrator and shall be substantiated by competent medical evidence;
provided, however, that the Plan Administrator may treat a Participant as being
subject to a Disability if the Participant provides a copy of a valid
determination by the U.S. Social Security Administration that the Participant is
disabled under the federal Social Security Act.”


2.           By deleting the existing Section 1.26(g) and substituting therefor
the following:


“(g)    In the event that a Plan Sponsor or an Affiliate acquires assets of
another corporation or entity or a controlling interest of the stock of another
corporation or merges with another corporation or entity and is the surviving
entity, or if an Employee of a Plan Sponsor was previously employed by an entity
that becomes under common control or ownership with the Plan Sponsor, as
determined by the Board of Directors of
 
 
 

--------------------------------------------------------------------------------

 
 
the Plan Sponsor, then service of an Employee who was employed by the prior
corporation or entity shall be counted in the manner provided, with the consent
of the Primary Sponsor, in resolutions adopted by the Plan Sponsor which
authorizes the counting of such service.”


3.           By deleting the existing Section 3.2(c) and substituting therefor
the following:


“(c)    For purposes of determining the amount of matching contributions to be
credited to a Participant’s Company Matching Account, all or a portion of a
Participant’s years of employment with a predecessor employer may be counted if
the Participant became an Eligible Employee of a Plan Sponsor by reason of (1)
an acquisition by the Plan Sponsor of the assets of a trade or business or a
controlling interest in the ownership interests of another entity; or (2) a
merger of the individual’s prior employer with and into the Plan Sponsor or an
Affiliate; in the manner and subject to such conditions, if any, provided in
resolutions adopted by the Plan Sponsor.”


4.           By adding the following new Section 8.5(c) to read as follows:


“(c)    Notwithstanding anything to the contrary in Subsection (b), any Employee
who was eligible to participate in (whether or not actually contributing to) the
RTI Franchise Management Association, Inc. 401(k) Plan (the ‘Franchise Plan’)
who was less than 100% vested prior to the transfer of accounts from the
Franchise Plan to this Plan (the ‘Franchise Plan Transfer’) (disregarding any
acceleration of vesting, if any, approved by the RTI Franchise Management
Association, Inc. in connection with the Franchise Plan Transfer) shall be
vested in his Post-2006 Company Matching Subaccount attributable to Plan Sponsor
contributions as follows:


 

 Aggregated years of service under the      Franchise Plan and the Plan     
Percentage Vested  Less than 1   0% 1   20% 2   40%  3 or more   100%

                                                       

Any Participant in the Franchise Plan who was fully-vested under the Franchise
Plan prior to the Franchise Plan Transfer (disregarding any acceleration of
vesting, if any, approved by the RTI Franchise Management Association, Inc. in
connection with the Franchise Plan Transfer) shall be fully-vested in his
Post-2006 Company Matching Subaccount.  If an acceleration of vesting was
approved by the RTI Franchise Management Association, Inc. in connection with
the Franchise Plan Transfer, amounts transferred in connection with the
Franchise Plan Transfer shall be vested to the extent of such acceleration.”


5.           By adding the following new Section 7.6 to read as follows:


 
 

--------------------------------------------------------------------------------

 
 
“7.6    Age 59½ Distributions.  Subject to the rules and conditions the Plan
Administrator may prescribe that are not inconsistent with this Section, a
Participant who has attained the age of at least 59½ may elect to receive a
distribution of all or a portion of his vested Account.  A Participant may only
receive a distribution under this Section once per Plan Year.”


6.           Effective January 1, 2009, by adding the following new Section 6 to
the end of Appendix D:


“SECTION 6
2009 SUSPENSION OF REQUIRED MINIMUM DISTRIBUTIONS


Notwithstanding any other provision of the Plan or this Appendix, a Participant
or Designated Beneficiary who would have been required to receive required
minimum distributions for 2009 but for the enactment of Code Section
401(a)(9)(H) (‘2009 RMDs’), and who would have satisfied that requirement by
receiving distributions that are (i) equal to the 2009 RMDs or (ii) one or more
payments in a series of substantially equal distributions (that include the 2009
RMDs) made at least annually and expected to last for the life (or life
expectancy) of the Participant, the joint lives (or joint life expectancy) of
the Participant and the Participant’s Designated Beneficiary, or for a period of
at least 10 years, will not receive those distributions for the 2009 calendar
year unless the Participant or Designated Beneficiary chooses to receive such
distributions.  Participants and beneficiaries described in the preceding
sentence will be given the opportunity to elect to receive the distributions
described in the preceding sentence.  In addition, notwithstanding Section 11.2
of the Plan, and solely for purposes of applying the Direct Rollover provisions
of the Plan, 2009 RMDs will be treated as Eligible Rollover Distributions.”


Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this First Amendment.


IN WITNESS WHEREOF, the Primary Sponsor has caused this First Amendment to be
executed on the day and year first above written.


RUBY TUESDAY, INC.


By:  /s/ Samuel E. Beall, III


Title:  Chairman, CEO and President


ATTEST:


By:  /s/ Scarlett May


Title:  VP, General Counsel and Secretary


[CORPORATE SEAL]
